NEUBERGER BERMAN EQUITY FUNDS TRUST CLASS PLAN PURSUANT TO RULE 12b-1 SCHEDULE A The Trust Class of the following series of Neuberger Berman Equity Funds are subject to this Plan Pursuant to 12b-1, at the fee rates specified: Series Fee (as a Percentage of Average Daily Net Assets of Trust Class) Neuberger Berman Equity Income Fund 0.10% Neuberger Berman Focus Fund 0.10% Neuberger Berman Guardian Fund 0.10% Neuberger Berman International Large Cap Fund 0.10% Neuberger Berman Large Cap Value Fund 0.10% Neuberger Berman Mid Cap Intrinsic Value Fund 0.10% Neuberger Berman Multi-Cap Opportunities Fund 0.10% Neuberger Berman Real Estate Fund 0.10% Neuberger Berman Small Cap Growth Fund 0.10% Neuberger Berman Socially Responsive Fund 0.10% Neuberger Berman Value Fund 0.10% Date: April 2, 2012
